732 N.W.2d 539 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael A. AMOS, Defendant-Appellant.
Docket No. 133065. COA No. 274182.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the December 14, 2006 judgment of the Court of Appeals is considered. We DIRECT the Calhoun County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.